Citation Nr: 0524250	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  02-20 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a low back disability 
with degenerative changes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1961 to 
November 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied entitlement to the benefit 
currently sought on appeal.  In December 2004, the Board 
remanded the claim for further development.  The Appeals 
Management Center (AMC) undertook such development, and 
issued a supplemental statement of the case in March 2005.  
The claim was returned to the Board in June 2005. 

The veteran appeared before the undersigned Veterans Law 
Judge in August 2004 to present testimony at a travel board 
hearing sitting at San Antonio, Texas.  The hearing 
transcript has been associated with the claims file. 


FINDING OF FACT

The veteran's low back disorder was first manifested many 
years after service and has not been medically linked to his 
service.


CONCLUSION OF LAW

The veteran's low back disorder was not incurred or 
aggravated in his active duty service, nor may it be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans' Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans' Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  The United States 
Court of Appeals for Veterans' Claims (Court) has held that 
this notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  Regulations also dictate that VA 
has a duty to assist claimants, essentially providing that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 3.159(c) (2004).  

In the present case, the issue on appeal arises from a claim 
for service connection for a back disorder.  In this context, 
the Board notes that a substantially complete application was 
received in June 2002.  In July 2002, prior to its 
adjudication of this claim, the AOJ provided notice to the 
claimant regarding the VA's duties to notify and to assist.  
Specifically, the AOJ notified the claimant of information 
and evidence necessary to substantiate the claim; information 
and evidence that VA would seek to provide; and information 
and evidence that the claimant was expected to provide.  
While the veteran was not instructed to "submit any evidence 
in his possession that pertains to the claim," he was 
advised to notify VA of any information or evidence he wished 
VA to retrieve for him.  Thus, the Board finds that the 
content and timing of the July 2002 notice comport with the 
requirements of § 5103(a) and § 3.159(b).

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  Service medical 
records have been associated with the claims file.  The 
veteran has undergone VA examination in conjunction with his 
claim. 

All available relevant medical records have been secured.  
The Board notes that the veteran has reported three other 
sources of treatment between the time of his separation and 
the initial treatment documented of record.  He has stated, 
however, that records from these sources are unavailable, due 
to the death or retirement of the doctors, and due to the 
closing of the particular clinic.  

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.


Service Connection

The veteran contends that he injured his back while in Basic 
Training in March 1962 and continued to experience lumbar 
pain throughout service.

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1110.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The nexus requirement may be satisfied by evidence that a 
chronic disease subject to presumptive service connection 
manifested itself to a compensable degree within one year of 
separation from service.  See Traut v. Brown, 6 Vet. 
App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 43 
(1993).  Arthritis is a chronic disease subject to 
presumptive service connection.  38 U.S.C.A. §§ 1101, 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.

Service medical records reveal that in March 1962, the 
veteran reported to sick call with "kidney trouble" and 
complaints of pain in the area of his kidneys.  The veteran 
reported at that time that he had similar pain two years 
prior, at which time a pyelography (radiographic study of the 
kidney) was performed.  Two weeks later at a follow up 
appointment, the veteran's pain was referred to as "dull 
type in the upper lumbar region" with mild muscle spasm.  In 
April 1962, when the pain persisted, he was evaluated by the 
orthopedic service.  An x-ray showed some straightening of 
the normal lumbar lordosis, with a mild curvature of the 
lumbosacral spine, but noted that no degenerative or 
congenital abnormalities were found.  At the veteran's 
September 1963 separation examination, his spine was 
evaluated as normal.

Post-service medical records, dated from February 2000 to 
September 2002, document on-going treatment for low back pain 
and confirm a diagnosis of sclerosis of the lumbar spine.  
The veteran's treating physician submitted a statement in 
September 2002, indicating that the veteran had been his 
patient for eight years and had always attributed his back 
pain to an accident during his military duty.  The physician 
confirmed that he had not reviewed the veteran's service 
records, and made no further comment as to etiology. 

The veteran underwent VA spine examination in February 2005.  
He reported his history to include the in-service accident 
during Basic Training.  He also reported a history of chronic 
urinary tract infections and kidney stones prior to service.  
The examiner reviewed the claims file, to include the 
veteran's service medical records, and specifically referred 
to the same in the course of the report.  The examiner noted 
the March 1962 in service treatment for kidney trouble.  The 
examiner also reviewed the private treatment records and the 
September 2002 physician's statement regarding the eight 
years of treatment for back pain.  

Physical examination of the veteran's back was performed, to 
include range of motion testing.  Prior diagnostic testing 
results were reviewed.  A diagnosis of spondylosis of the 
lumbar spine was noted.  The examiner opined, on the basis of 
the record, that it was not at least as likely as not that 
the veteran's current back disorder was related to his active 
duty military service.   He explained the similarity of 
symptoms between patients who have chronic urinary tract 
infections and kidney stones to those experiencing back pain.  
Specifically, he indicated that many times the symptoms mimic 
low back pain and can cause muscle spasms.  The examiner also 
indicated that due to the lack of documented treatment 
between the veteran's separation in 1963 and his first 
documented instance in 2000, there was no evidence of a link 
between the veteran's alleged fall on an obstacle course and 
his current low back disorder.   

Referable to the issue of a medical nexus, the Board first 
points out that the private doctor's September 2002 opinion 
falls short of providing the requisite nexus.  After 
indicating the diagnosis, the doctor stated that the veteran 
gave a history of an in-service accident to his back as the 
cause of his current disorder, but that the doctor had seen 
no evidence to confirm this.  No further reference was made 
regarding etiology.  Therefore, the only opinion of record is 
that of the VA examiner. 

In assessing medical evidence, whether an examiner provides a 
basis for his medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-89 (2000).  In the instant 
case, it is clear that the VA examiner had access to the 
claims file, as he specifically referenced treatment both 
during the veteran's service and after.  He also supplied 
medical principles in support of his opinion that there was 
no causal relationship between the veteran's service and his 
current back disorder.  Absent evidence to the contrary, the 
Board is no position to question this opinion.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991). 

The Board has considered the veteran's own assertions that 
his current back disorder was caused by an accident in 
service.  The Board finds that such assertions can be 
afforded no probative weight in the absence of evidence that 
the veteran has the expertise to render opinions about 
medical matters.  Although the veteran is competent to 
testify as to his in-service experiences and symptoms, where 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  The evidence does not reflect that 
the veteran possesses medical knowledge which would render 
his opinion as to etiology and a medical diagnosis competent.

Spondylosis is a form of arthritis, and is therefore subject 
to the presumption regarding service connection for chronic 
diseases.  In this case, however, there is no evidence of a 
diagnosis of the same within one year of separation from 
service.  Therefore, the presumption does not apply.  
38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).

The Board finds that the record does not present a balance of 
evidence regarding the merits of the nexus issue, but instead 
demonstrates that the preponderance of the evidence is 
against the veteran's claim.  Therefore, the benefit of the 
doubt provision does not apply.  


ORDER

Entitlement to service connection for low back disability 
with degenerative changes is denied. 

	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


